129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Perry GALLOWAY, Jr., Appellant,v.Johnny HARRIS, Rural Economic and Community DevelopmentServices, United States Department of Agriculture, August,Arkansas;  George Irwin, Sr., State Director, Rural Economicand Community Development Services, United States Departmentof Agriculture, Jackson, Mississippi;  Freddy E. Robertson,Rural Economic and Community Development Services, UnitedStates Department of Agriculture, Jackson, Mississippi;Michael L. Dunaway, State Director, Rural Economic andCommunity Development Services, United States Department ofAgriculture, Little Rock, Arkansas;  Marvin Sutterfield,Rural Economic and Community Development Services, UnitedStates Department of Agriculture, Little Rock, Arkansas;  ARodney Johnson, AgCredit Manager, Yazoo County, MississippiFSA Office;  S.D. Reagan, FSA District Director 3;  Billy R.Manning, Inventory Property Specialist, Farm Service Agency,USDA;  Norris Faust, State Executive Director, Farm ServiceAgency, USDA, Appellees.
No. 96-4228EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 28, 1997.Filed:  Nov. 3, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.  [UNPUBLISHED]
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.

PER CURIMA

1
Perry Galloway, Jr. appeals the district court's adverse grant of summary judgment in Galloway's mandamus action against Johnny Harris and other United States Department of Agriculture (USDA) officials.  Galloway sought to exercise an option to purchase land formerly owned by his father, see 7 U.S.C. § 1985(e)(1)(A)(iv) (1994) (repealed 1996), claiming he qualified for the option because he held an oral sublease to the land from the USDA.  Having carefully reviewed the record, we agree with the district court that Galloway failed to establish the existence of an oral sublease.  Because an extended opinion would serve no useful purpose in this fact-based dispute, we affirm without further discussion.  See 8th Cir.  R. 47B.